SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the motion be and it hereby is DENIED.
After a detention hearing, the district court ordered this defendant, previously convicted of sexual abuse of children, detained under 18 U.S.C. § 3142(e), on grounds of both the danger he presented to the community and his risk of flight. In connection with the risk of flight, the court noted the defendant’s “poor record of responding to directions by courts or the Division of Parole,” [10/12/2000 Hearing, at 41, 38-39, 40], his use of drugs, his lack of employment history, the inability of pretrial services to contact his family, and the defendant’s strong motive to flee given the heavy potential sentence he faces. [39, 41.]
We affirm. Section 3142(f)(2) directs that a detention hearing be held if the case involves “a serious risk that [the defendant] will flee.” Subparagraph (e) authorizes a detention order where “no condition or combination of conditions will reasonably assure the appearance of the person as required.” These requirements were clearly satisfied.